Council Question Time
The next item is Council Question Time (B6-0003/2007).
The following questions are addressed to the Council.
The first question is by Mr Guerreiro, who this afternoon is represented by Mrs Figueiredo.
Subject: Revision of the statute and objectives of the European Central Bank
Is the Council currently examining any kind of analysis or proposals with a view to considering, during the next presidency, the urgent need to review the role of the European Central Bank, especially with regard to the revision of its objectives, in order to give priority to employment and sustained economic growth, while also re-examining its decision-making processes and powers, which should not be beyond the reach of the options of the Member States' governments and parliaments?
Madam President, I can answer the question as follows. The objectives of the European System of Central Banks (ESCB) are laid down in Article 105 of the EC Treaty. The main purpose of the provision is the maintenance of price stability. Apart from this objective, however, the ESCB supports the general economic policies of the Community with a view to contributing to the achievement of the Community's objectives pursuant to Article 2 EC. The ESCB acts in accordance with the principles of a market economy and free competition. This includes, in particular, the effective allocation of resources in compliance with the principles of the EC Treaty. The provisions of Article 107(5) EC may be amended by the Council acting by a qualified majority; that is, acting either by a qualified majority on a recommendation from the European Central Bank (ECB) and after consulting the Commission or unanimously on a proposal from the Commission and after consulting the ECB. In either case, the assent of the European Parliament is required. Since, however, Article 105 EC mentioned at the beginning is not among the provisions listed in Article 107(5), it can be amended only using the general Treaty amendment procedure pursuant to Article 48 TEU. The Council is not currently dealing with any proposals to this effect.
deputising for the author. - (PT) Mr President-in-Office of the Council, how do you explain the fact that the European Central Bank is threatening to raise interest rates still further, after almost doubling them over the past year? This has had serious detrimental consequences for the economy, for micro-, small and medium-sized enterprises and for families, especially in countries such as Portugal with the weakest economies.
Is this an example of the Community solidarity and economic and social cohesion that you are advocating? If so, why not amend the objectives and the modus operandi of the European Central Bank?
When the European Central Bank was established, we laid down an important principle: that of the independence of the Central Bank. Its job is to assess, on the basis of various indicators, how to regulate the money market at the end of the day, including in the matter of interest-rate increases. This means that there is no way the Council or a Member State can influence monetary policy.
(LT) The European Central Bank has its own stable inflation indicator, which is just nearing 2%. However, when the Maastricht criteria are applied, this is not taken into consideration. Under the Maastricht criteria, the inflation indicator is calculated according to an entirely different methodology, which in no way correlates to the inflation indicator of the European Central Bank. Would it not appear that these indicators should be coordinated, so that it would be clear to everyone just what exactly the stable inflation rate is?
President-in-Office of the Council. (DE) Mrs Budreikaitė, I am not aware of any differing bases being used for the calculation of the inflation rate. I can only make it clear that a key task of the European Central Bank is to work to ensure price stability, as this, too, is important as regards the last issue we debated here in plenary: economic development.
Subject: EU-Africa Ministerial Meeting
Can the Council assess the results of the recent EU-Africa Ministerial Meeting on migration held in Tripoli?
President-in-Office of the Council. (DE) The EU-Africa Ministerial Conference held on 22-23 November 2006 in Tripoli was an important event, bringing together for the first time all the Member States of the EU and - I should like to underline this very clearly - all African countries, namely the members of the African Union plus Morocco, to discuss migration and development issues. The purpose of the Conference was to strengthen cooperation in the spirit of partnership in these fields, which are of vital importance to both sides, and also to decide on joint action.
The Ministerial Conference closed by adopting a political declaration listing a series of fields in which action is needed, from development issues through to legal channels for immigration and the fight against illegal immigration. In addition, an Action Plan to Combat Trafficking in Human Beings, Especially Women and Children was adopted. The implementation of these two instruments is expected to begin in the next few months.
(ES) As you know, the Commission is currently making a series of proposals to regulate legal immigration, in agreement with countries of origin, particularly with the African countries. I would like to know whether, within the context of this Tripoli Conference, the Council will be in a position to support the Commission's proposal in this regard.
Mr Medina Ortega, a whole package of measures was discussed at the Conference in Tripoli, since we take the view that the migration problem cannot be solved by a single proposal or solution, and that a series of measures is needed. The issue of legal migration was also discussed, including various points relating to the feasibility of addressing this aspect. Equally, however, the Conference addressed the feasibility of Africans who live in Europe - in the Diaspora, as they see it - returning to their home countries for a given period to help with the development of education systems and with job creation, for example. It also discussed the possibility of reducing the cost of money transfers to these countries. For example, it could happen that, out of EUR 1 000 remitted to a country, only EUR 800 reaches the recipient since the charges are so high. A whole package of measures was discussed with the countries of the African Union plus Morocco, therefore. Furthermore, discussions are continuing on what possibilities the EU and the African countries could open up for temporary employment in Europe, for example.
(DE) Madam President, Mr President-in-Office of the Council, another of the objectives of this Conference was undoubtedly to discuss ways of reducing the causes of migration; that is, to take the relevant preventive action. There are good examples of where such action has been very effective, such as the Democratic Republic of Congo. There, European police units have provided assistance in the field of legal education and the military field, resulting in the development of the rule of law, with a view to achieving greater stability and enabling economic investment.
Are we prepared to extend this model to other African countries, too, since we know that migration flows come not only from North Africa but also from Central and Southern Africa, where there is instability?
President-in-Office of the Council. (DE) Mr Pirker, back in July, a Conference was held in Rabat: not one entitled 'EU-Africa', but one initiated by Morocco, Spain and France. This addressed the West African migration route. It became clear at the Tripoli Conference, however, that there is a further African route, the East-West route, that should also be the focus of our attention.
To return to your specific question, however, there are indeed examples of successful action. Another important thing that this Conference needed to make clear was that one way of tackling the causes is through 'best governance', by the Government choosing a form of governance that gives its citizens the chance to become involved in the generation and sale of raw materials and in education.
The obligation of the EU - the Member States - to offer assistance in the field of administration and of police and judiciary systems, where this is requested, was also emphasised. A few years ago, in the course of various debates in Europe, 'best practices' were discussed - that is, looking at what one's neighbours are doing successfully - and this concept could certainly be transferred to certain African countries. This kind of comprehensive approach was discussed, and it is now up to us to decide what action to take in the various fields - although I have to say that not all measures are needed in all cases, as some countries have already made very great progress thanks to domestic developments. However, the EU did give assurances of its support and solidarity on this.
(LT) Madam President, Malta is the country that has suffered the most as a result of illegal migration from Africa. Several nations, mine among them, in the name of solidarity with Malta, have invited illegal migrants to come to our countries legalising their status at the same time. Is it the view of the Minister that this will have a positive effect, or will it adversely affect the illegal migration situation?
President-in-Office of the Council. (DE) The important thing - as Mr Pirker has just mentioned - is to address the causes of this migration. Solutions must be found to these. There will always be migration, for various reasons, but, in many regions, the reason is the lack of prospects there. That is why we have to address the first point; that is, to eliminate the causes of migration in these countries. There are various other fields in addition to this, which have just been mentioned: such as exploring how to enable those wanting to work in Europe for a fixed period to do so legally, and how they can start work. Finally, we must look into how to integrate people seeking employment or trying to make a living here. The most important point, however, is the first approach, namely obviating the need for flight on account of economic pressures or, as is sometimes the case, of human rights violations.
Subject: Demographic developments in Europe
In the light of the demographic changes in Europe and the growing interest expressed by the European Union in resolving the demographic problem, will the German Presidency say whether it intends to draw up a European Pact on the quality of family life, along the lines of the European Youth Pact (22-23 March 2005) and the European Gender Equality Pact (23-24 March 2006)?
President-in-Office of the Council. (DE) Demographic change in Europe concerns all the Member States of the EU. A major feature is the low or even falling birth rates throughout Europe. The changing demographic of nations necessitates comprehensive structural changes as part of a long-term strategy if the social cohesion of the generations and the competitiveness of the European economy are to be preserved.
In its Communication entitled 'The demographic future of Europe - from challenge to opportunity' of 12 October of last year, the European Commission notes that Europe has never in its history experienced economic growth without population growth. In this light, confronting the demographic challenge with the help of the renewed Lisbon Strategy for growth and jobs takes on particular importance.
A priority for the German Council Presidency in this regard is enabling men and women wishing to start a family to do so with the help of family-friendly policies. Experience in a number of Member States has shown that political measures are possible as well as necessary. There should be a European 'alliance for the family' to serve as a platform for Member States to exchange views and experiences. Its field of competence should include key tasks relating to the management of demographic change.
This alliance should also actively involve the social partners, civil society and representatives of science and industry. The key objective of the alliance should be to offer support to the Member States through this ongoing exchange. The intention is that, by the end of the German Presidency, not only will the political starting signal have been fired, but also the first tangible steps will have been taken towards the realisation of this alliance. In so doing, the idea is to utilise existing resources and to tie in with existing structures; the European Demographic Forums launched by the Commission in its Communication will be particularly important reference points in this regard.
The European Commission has already set up a high-level group on demography and the family. The alliance will complement the comprehensive initiatives at European level for the promotion of gender equality, particularly the European Pact for Gender Equality and the Commission's Roadmap for equality between men and women 2006-10.
Only an improvement in the reconciliation of family and career will enable men and women to decide to have more children without giving up their careers. The Member States must work together with the social partners and individual companies on reducing pay inequality and on supporting parents in the early stages of bringing up their child.
After all, an improvement in the reconciliation of family and career is another chief objective of the European Pact for Youth, with a view to giving young people access to vocational and social integration.
(EL) Mr President-in-Office of the Council, thank you for your reply.
However, I would like you to tell me, as far as the Youth Pact is concerned, which particular actions you are thinking of applying. Given that the policy on the family is a national policy and that, consequently, every Member State has its own policy, what common measures can you foresee in order to apply this intention of yours of helping families?
President-in-Office of the Council. (DE) In the course of our debate a little while ago, we discussed the employment issue and the fact that different countries have different structures and developments. There are overlaps, where we see the same trends in different Member States. Here, too, it is primarily a matter of taking stock and of seeing what specific answers can be found.
In my answer just now, I mentioned several fields that we wish to develop in order to bring this issue into even sharper focus, several of which concern young people. In the European Year of Equal Opportunities for All, the following questions arise. How do we ensure that young people find a vocational training place or job? What prejudices are there in society, for example against young people from migrant backgrounds? These are all issues we hope to discuss at various conferences this year.
(DE) Madam President, Mr President-in-Office of the Council, if we want to see a sensible demographic trend in Europe, we must at any rate stop clinging to our ideologically skewed, hypocritical blinkers and dreaming of a model of life that existed perhaps 200 years ago. Children are brought to life not only within traditional families, but also within other models of life. We have an example of favourable demographic trends here in the EU - in France - as childcare places there are sufficient and affordable. I should be interested to hear what the President-in-Office is planning in this connection.
President-in-Office of the Council. (DE) Mr Leichtfried, many thanks for your supplementary question. Here, too, we can pick up the thread of previous discussions at Spring Summits, where the generation of investment in the Member States to enable the reconciliation of family and career has been mentioned. A number of aspects should certainly be considered in this regard. A key point, however, is that people have been singling out France and other Member States that are enjoying certain successes. I hail from one country where the situation is unsatisfactory, but where attempts are being made to find a solution. It is important not to offer a centralised solution, but instead to be guided by the principle of looking at neighbours who are doing things successfully and seeing how we can implement these accordingly at home. That is the way to finally achieve an outcome different from the one we are seeing now.
(DE) My question concerns the common measures that could help us. What does the President-in-Office think of the suggestion that the German Presidency - together with the European Commission, of course - select and recommend the best examples in Europe? He has mentioned France, but there are other good examples, too. This would be of particular value to the new Member States.
President-in-Office of the Council. (DE) I shall gladly take up that suggestion again. It is a valuable idea: rather than keeping quiet, as it were, about the positive developments in the EU, the things that have had positive results, we should find out whether they might also work in our own country on account of our similar structures. I shall be happy to take this idea away with me and present it to my country's Minister, Mrs von der Leyen, who is of course the current Council President responsible for family affairs, women, youth and senior citizens.
Thank you, Minister. I have received requests for further supplementaries on this point, but unfortunately we have to take into account time, political balance and who has already spoken, so I am sorry to disappoint.
Subject: Roma rights
What priority is the Council giving in this European Year of Equal Opportunities for All to addressing urgently the EU's main human rights crisis, which is the discrimination, harassment and violence suffered by its 8 million Roma citizens (and double that in wider Europe), including an alarming increase in forced evictions and a torrent of abuse and prejudice?
President-in-Office of the Council. (DE) The decision to designate 2007 the European Year of Equal Opportunities for All was approved by the European Parliament and the Council in 2006. The Council agreed that all the types of discrimination stated in Article 13 of the EC Treaty should be covered and addressed equally, including all the groups concerned, by the various measures to be carried out at European and national level.
In the negotiations with Parliament, the Council gave its agreement to including an express mention of the Roma population in the Decision establishing the European Year of Equal Opportunities for All. The text contains a recital detailing the situation of the Roma in Europe, in which Parliament draws attention to the prevalence of anti-Roma sentiment and its discriminatory effect on the opportunities in terms of employment, education and social services for the European Union's most disadvantaged ethnic-minority group.
It must be borne in mind, however, that the work as part of the European Year of Equal Opportunities for All 2007 is based on the principles of personal responsibility and subsidiarity. Each Member State is therefore responsible for deciding what measures to carry out in the coming months.
Minister, one problem is that evictions and segregation are often condoned or even instigated by local or regional government, and central governments have not been effective in challenging them. Will the Presidency encourage all Member States to do so?
Secondly, I am not really happy with your reference to subsidiarity. Anti-discrimination legislation is not sufficient to tackle systemic discrimination. There needs to be positive action and proactive measures. In some Member States, public authorities have a positive duty to promote equality. Surely you can encourage all Member States to do that through a process of peer review.
President-in-Office of the Council. (DE) Baroness Ludford, on the subject of subsidiarity, Member States do indeed bear responsibility. The large number of progress reports drawn up in the course of the accession of the Eastern European Member States included an examination of the minorities issue from many angles, particularly concerning all aspects of the situation of the Roma. It is always important to bear that in mind. On the other hand, there is also scope for establishing programmes to promote the integration of the Roma population, including with the involvement of the World Bank. I believe that this is an issue that cannot be solved by the respective Member States alone, and that the integration of these sections of the population requires assistance from others.
(DE) Mr President-in-Office, I have a question on this subject. We agree that non-discrimination is a question of time. In my home country, authorities operating not at national but at lower level are currently endeavouring to impose bans on begging, for example. They believe that this will offer a solution to the occurrence of at least some phenomena. In my view, this is the wrong approach. What is the Council's opinion?
President-in-Office of the Council. (DE) Mr Leichtfried, all the measures taken locally fall within the competence of the Member State concerned; the Council does not have any scope for imposing any requirements. There are certain fields, of course - for example with regard to the anti-discrimination Directive - where certain measures may be taken, but this is ultimately a decision for the Member State concerned and not something on which an opinion can be expressed at European level.
Subject: Environmental emissions trading scheme
What is the view of the Council on current progress in achieving the aims of the European emissions trading scheme? Are Member States making genuine progress in cutting carbon emissions?
What measures will the current Presidency take to encourage action by Member States?
President-in-Office of the Council. (DE) The EU emissions trading scheme is one of the most important policy instruments at the disposal of the European Community and its Member States for achieving their Kyoto objectives in the most cost-effective way. As the honourable Member will be aware, Directive 2003/87/EC obliges Member States to publish their national allocation plans. They have to notify these to the Commission and to the other Member States at least 18 months before the beginning of the first commitment period of the Kyoto Protocol, namely 2008-2012. The Commission has evaluated the Member States' national allocation plans. The Presidency will continue reviewing this EU emissions trading scheme on the basis of the Commission Communication, which identifies the priority issues. The Presidency will also follow up the proposal to bring aviation into this scheme. The Presidency is working towards ensuring that the emissions trading scheme makes the expected contribution to the achievement of the Kyoto objectives, and is working to improve and extend this EU scheme with a view to establishing a global carbon market that leads to the emission reductions needed to tackle climate change.
No one doubts the Council's determination on the question of the emissions trading scheme. No one doubts the good news that we have heard recently. The question that EU citizens are asking, though, is what is the incentive mechanism for really making this work? This is an enormous project, and what during the German Presidency would be the scope for further incentives to encourage Member States to hit the targets and indeed oblige them to meet these targets, now that European Union citizens truly believe that something is on the move here and there is something very positive?
President-in-Office of the Council. (DE) Mr Moraes, this instrument is in practical use, so to speak, and I agree with you that there is still room for improvement in the scheme's efficiency and that incentives should perhaps also be used to manage it. The Presidency will take care of this, too. As the honourable Member is aware, however, this is always a long-term process - it will not be possible to solve this, either, at the flick of a switch. The Presidency will see to this issue, however.
I have one brief question. The Commission came up with its proposal on energy and climate change a few weeks ago. In that proposal the level of carbon emissions for cars was increased from 120g/km to 130g/km. Does the Presidency think that this helps or hinders the issue of emissions?
President-in-Office of the Council. (DE) As the honourable Member knows, there has been a Commission proposal. This proposal is now being examined and discussed accordingly in the Member States, and responses will be presented. I am sure that, when the energy action plan is discussed in spring, an acceptable solution will be found that involves the various modes of transport and emitting sources concerned.
The emissions trading scheme is clearly good as far as it goes, and I was pleased to hear the President-in-Office's commitment to try and expand it to include aviation. However, does he accept that the climate - no pun intended - is now right for negotiating outside the European Union with countries such as the United States to make this a truly global trading scheme, which would of course have a much bigger impact on the environment?
President-in-Office of the Council. (DE) Mr Martin, it would indeed be insufficient to confine our action to the EU. As we know, Germany also holds the Presidency of the G8, and it is becoming clear that the fields of energy, environmental protection and the fight against climate change will also be important topics for discussion there, for example with the major consumer countries China and the United States.
This does not mean, however, that we are waiting for the eventuality that an agreement is reached there. We must set a good example to the newly industrialised countries whilst also conducting negotiations with the consumer countries.
Subject: Internet broadcasting of Council deliberations
What assessment has been made of the effects of internet broadcasting of legislative discussions of the Council in accordance with the desire to make EU proceedings more open and transparent?
President-in-Office of the Council. (DE) The Presidency would like to answer Mr Davis's question with reference to its report on the implementation of its overall policy on transparency and the assessment of its impact on the effectiveness of the Council's work - I am afraid it is a very long title - that the Presidency presented to the Council on 11 December 2006. In addition to a preliminary assessment of the impact of the rising number of public debates and deliberations on the effectiveness of the Council's work, the report contains data on the number of visits to the new Council video streaming website and to the website providing access to Council documents relating to public deliberations or debates. In the first four-and-a-half months of the new transparency measures alone, over 28 000 visits to these new features of the Council website were recorded. These figures document the positive response of the public and the media to the new transparency measures. The webcast and the online availability of documents relating to public sessions have thus considerably improved opportunities for following the debates and decision-making processes in the Council. The Council is constantly striving to improve these features. Concerning the impact of these transparency measures on the effectiveness of the Council's work, it should be borne in mind that, at the time of the initial evaluation, which the European Council had called for in June 2006, the new rules had been in operation for less than six months, including the month of August. This means that it was, and still is, too early to issue a definitive evaluation.
deputising for the author. - Madam President, I too am delighted to be able to address you as such.
I am absolutely delighted to hear that there were 28 000 visits recorded and that people can follow debates on the net. We talk a lot about democracy and plan D for dialogue and this is an opportunity for citizens to see it in action. I believe this is a real gesture towards greater transparency. But you did say that the Council is working hard to improve this and what I want to know is, are you satisfied it is working successfully? Do you have any plans to promote it or advertise it to a wider audience? And do you have any specific ideas on the improvements that you might make, even though it is only a short time in action?
President-in-Office of the Council. (DE) As I have already explained, this has been in operation for only a few months, which is not enough time to enable a final analysis at this stage. I do believe, however, that the figures indicate the interest there has been. We have talked a good deal about transparency and communicating European policy today, and also about taking decisions close to the citizen. It remains the ongoing task of many actors in the EU to seek ways of making these policies more transparent. After a while, when we have reliable data at our disposal, we shall consider where further improvements can be made, and how to attract a broader population of users. I would appeal for a little patience until we have more reliable figures.
President-in-Office, as a former civil servant, having taken many notes in Council meetings, I know that those meetings are not necessarily the most exciting events in the world and, therefore, 28 000 viewers - hmm, I kind of understand!
I should like to make a practical proposal and test you on it. Instead of sitting in a circle in the Council with the Permanent Representative next to you, why not sit in a hemicycle with no assistance whatsoever? Perhaps this would make the debate more interesting and you would get a few more hits on the internet site. What do you think?
President-in-Office of the Council. (DE) I do not know what impression the honourable Member's work as a civil servant in the EU gave him in general, but I should just like to say that the idea was to create more transparency. It depends on the subject - the topics that have to be discussed can seem very technocratic to the outside observer. I shall reiterate that what we are concerned with here is improving transparency, and we have already taken a step forward in this regard. I am well aware that it is not enough; I am sure there are further possibilities. As for the assistants you mention, however: there are really not that many of them.
Subject: Status of Kosovo
How does the German Council Presidency rate the prospects of the forthcoming decisions on the status of Kosovo, and is it preparing the ground for the EU to increase its involvement with the governance and security of this country?
President-in-Office of the Council. (DE) Mr Posselt, my answer to your question is as follows. Martti Ahtisaari's endeavours have the unqualified support of the EU. The strategic objective in this regard is still to achieve a lasting settlement for Kosovo quickly without endangering democracy in Serbia or the stability of the region as a whole. The EU is currently working on plans for three projects. These are the international civilian mission (ICM), a rule of law mission and programmes for continuing the promotion of economic development and furthering Kosovo's prospects of EU membership. In all three cases, the plans are being made in close cooperation with the local authorities and other international actors, particularly the United States and NATO.
The team making preparations for the international civilian mission started work in Priština on 9 October 2006. It has the twofold task of planning the structure and staffing of the mission and determining its infrastructure requirements and, together with UNMIK and the competent Kosovo authorities, preparing the possible transfer of competences to both the ICM and the local authorities.
Since May 2006, a Planning Team has been in Kosovo to prepare a possible rule of law mission within the framework of the European Security and Defence Policy (ESDP). The planned mission is intended to have a general role in teaching, observing and advising in matters of the rule of law. In addition, it would have executive powers in some fields relating to the police, the judiciary and customs. The precise scope of its mandate will have to be established after the resolution of the status issue. The mission, which would be introduced following the conclusion of the status process and a transitional period where it worked jointly with UNMIK, would be the largest civilian ESDP mission to date.
A successful conclusion of the status process, which is being led by Mr Ahtisaari, is essential not only to give the people of Kosovo clear prospects, but also for stability in the whole region. The conclusion of this process represents the end point in the dissolution of the former Yugoslavia.
(DE) Mr President-in-Office, many thanks for that very good, precise reply. The longer the settlement of the status issue is delayed, the greater the risk of instability in Kosovo - and this, in turn, could be used to effect the partition of Kosovo after all, even through the back door. My question is a specific one: could a more intensive international and EU presence - in terms of both civilian and military forces - perhaps be envisaged for, say, potential crisis regions such as Mitrovica; one far exceeding the present dimensions and along the lines of what was seen in Vukovar?
President-in-Office of the Council. (DE) Mr Posselt, you speak of delays and the potential risks these entail. It is very important that we have stated that a solution is needed - and the General Affairs and External Relations Council discussed this very intensively on Monday.
There is nothing in the Council Conclusions to indicate that things are being put off indefinitely. On the contrary, we have used the opinions voiced - including on the occasion of the EU Troika meeting in Belgrade - as an opportunity to say that a new parliament is indeed emerging from the democratic forces, that a new government will also be formed; and that we have to give these a while longer to enable the appointment of the new negotiating team so that it can join the negotiations. The Council has been conscious that we cannot let the whole process start again from scratch, however, as the timing is indeed important if we are to avoid the instability you mention. For this reason, I do not wish to speculate at this time on other things that may or may not happen.
Minister, you say that EU Foreign Ministers want to avoid indefinite delay, but there is some concern that the Ahtisaari status mission risks being somewhat drawn out. Do not last Saturday's regrettable deaths at a demonstration attended by, we understand, 3 000 people - and I would say 'only' 3 000 people - call into question the expertise and competence of the policing of demonstrations and make rather urgent a better management of this situation so that things do not get out of control?
President-in-Office of the Council. (DE) I should like to reiterate once more that we are currently at a very important stage of the status process. Account must always be taken of developments in Serbia, too, however. The tight deadline that has now been set is important to enable the process to continue. As we know, it is not the EU alone that decides; the Special Representative of the Secretary-General must of course present proposals to the United Nations to enable the necessary steps to be taken.
(NL) Madam President, Mr Gloser, I think that the business of giving Kosovo de facto independence will prove to be one of the international community's biggest challenges in the next couple of months, and one in which the European Union will need to play an important role. You yourself talked about the international civil mission, the civil branch of the European defence and security policy. The figures I hear being bandied around suggest that 71 officials will be attached to the international civil mission and some one thousand more to the European Union to work on European defence and security policy. Have you any idea how much this translates into in budget terms? Has the Council put any arrangements in place in order to prepare for a possible budget change?
President-in-Office of the Council. (DE) In any case, the latter staff figures you mention will not be of that magnitude; instead, this will be the largest civilian mission in the field of judicial and police matters. I am happy to share with you the specific figures proposed with regard to this mission, however, and to explain what this ultimately means. The resources necessary for this mission are considerable and will constitute a large part of our budget.
Subject: House of Lords, 50th Report, 'Financial Management and Fraud in the European Union: Perceptions, Facts and Proposals' (published on 13 November 2006)
On page 47 (para. 172) of its above-mentioned report, the United Kingdom House of Lords states the following: 'We consider that the Budget Council should be at least as concerned with the Union's accounts as it is with drawing up the Budget. We therefore consider that the Budget Council should prepare a report on the annual audit and Statement of Assurance from the Court of Auditors. This would be debated by the European Parliament at the same time as the Court of Auditor's report.'
How does the Council view this House of Lords proposal that there should be a report?
President-in-Office of the Council. (DE) The Council attaches very great importance to the annual audit and Statement of Assurance of the Court of Auditors and has repeatedly affirmed its unwavering support for sound financial management in the EU.
Following a detailed examination of the annual report of the European Court of Auditors by the appropriate Council bodies, the Council sends Parliament a recommendation on discharge pursuant to Article 276(1) of the EC Treaty for each financial year. This recommendation on discharge contains the extensive conclusions of the Council on the Court of Auditors' annual report, in which the Council addresses, in detail, the observations of the Court of Auditors and the Commission's opinions on these.
The conclusions also contain recommendations to the Commission and the Member States for eliminating any shortcomings or weaknesses discovered. These Council conclusions are debated by Parliament at the same time as the Court of Auditors' annual report as part of the discharge procedure. It does not seem appropriate to introduce another Council report - which would of necessity have largely the same content - in addition to these detailed conclusions.
(DE) Please allow me to ask a question. The problem with the Statement of Assurance lies in its shared management. A report such as this could be a solution enabling a positive Statement of Assurance for the shared management. Why is the Council not prepared to introduce one?
President-in-Office of the Council. (DE) I can give a fairly short answer to this. There is no majority support for such a change among the Member States.
Mr President-in-Office, do you agree that there does need to be an assumption of responsibility by Member States? Eighty percent of European Union spending is carried out on its behalf by national governments and it is there that most of the errors picked up every year by the Court of Auditors are found - fortunately neither fraud nor mismanagement - but it is there that they are found, and, until the Member States take their responsibility, we are likely to face the same problem year after year, doing enormous damage to the image of the European Union.
President-in-Office of the Council. (DE) This issue is not a new one and is being addressed by many experts. I should like to emphasise once more, however, that, where there is budgetary control, this is not necessarily a matter of a request by the Court of Auditors, but rather of the following question. How can we make the rules, including budgetary rules, more efficient, more transparent, more uniform, so that the necessary control can be achieved? There is not the necessary majority support for a change among the Member States.
(NL) Madam President, Mr Gloser, you have said on two occasions that this regulation has been unable to achieve a majority vote in the Council. Can you be frank enough to say which Member States are prepared to adopt a regulation of this kind and which are not? I think that this could make for considerable democratic pressure on the Member States that are not prepared to do this and do not wish to be called to account for the funds they spend.
President-in-Office of the Council. (DE) I do not actually know at the moment which Member States we are talking about. I can assure the honourable Member, however, that it is the vast majority. There is no point in cherry-picking at this time. Other proposals have been put forward, however, including by the Commission, such as the creation of an integrated control framework. The national declaration of assurance is also excluded here, however. There are many other elements, including in the context of personal responsibility, that could help ensure that budgetary control is exercised properly at the end of the day. In addition, irrespective of the question of political will, the EC Treaty does not provide for the field mentioned by the honourable Member. I do believe, however, that the other possibilities I have just mentioned for simplifying procedures represent key elements.
Thank you, President-in-Office.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.00 and resumed at 21.00)